Citation Nr: 0636606	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for an acquired 
psychiatric disorder, currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than November 4, 
1983, for an award of a total rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1978 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002, rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal as to an increased rating for a psychiatric 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran filed a claim for a total rating in November 
1992. 

2.  A claim of entitlement to TDIU, either formal or 
informal, was not received prior to November 4, 1983.


CONCLUSION OF LAW

An effective date prior to November 4, 1983, for the award of 
entitlement to TDIU is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2005 letter, the RO advised the 
veteran to submit evidence to substantiate his claim for 
entitlement to an earlier effective date for TDIU, as well as 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

Regardless, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As will 
be thoroughly discussed below, the Board has determined that 
the veteran is not entitled to an earlier effective date as a 
matter of law, in that the date of informal claim for TDIU is 
well after the effective date actually assigned.  The Board 
finds, therefore, that any defect in the timing or content of 
the VCAA notice is harmless.

Further, the veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The facts alleged as proving his claim 
pertain to the alleged misdiagnosis of a psychiatric disorder 
as a skin disorder in service and thereafter.  The veteran 
has not indicated the existence of any other evidence that 
might be relevant to his appeal.  Moreover, the question as 
to the effective date for the award of service connection for 
the veteran's psychiatric disorder has been finally decided 
by a January 2002 rating decision that was not timely 
appealed.  Also, an October 2004 rating decision found that 
the January 2002 rating decision was not the product of clear 
and unmistakable error.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's appeal and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his appeal.  See 38 U.S.C.A. § 5103A West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2006).


Legal Criteria

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o) 
(2005); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2005); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2006).

Analysis

The veteran was discharged from service in December 1980.  In 
February 1981, the veteran filed an original compensation 
claim on VA Form 21-526, for "skin rash on chest & hands."  
The RO granted service connection for dermatitis of the chest 
and back and tinea cruris in an April 1981 rating decision.  
A 10 percent evaluation was assigned effective December 24, 
1980.  The evaluation was increased to 30 percent effective 
January 31, 1984.  The veteran was notified of the denial in 
a January 1984 letter.  

On November 4, 1983, the RO received another VA Form 21-526, 
requesting service connection for his "nerves."  The RO 
denied the claim in a December 1983 rating decision.  The 
veteran filed another claim on VA Form 21-526 in May 1985 to 
establish service connection for a nervous condition, stating 
that a nervous condition caused his skin rash.  The claim was 
ultimately denied by a March 1986 Board decision.  Subsequent 
requests for service connection for a nervous condition were 
denied by the RO and the Board. 

In June 1998, the RO awarded service connection for the 
veteran's psychiatric disorder, assigning a 70 percent 
evaluation effective November 8, 1991.  The RO also noted 
that a January 1997 VA examination revealed the veteran had 
not worked since 1985, and awarded TDIU effective November 8, 
1991.

The veteran appealed the effective date assigned to the award 
of service connection, and filed a claim of clear and 
unmistakable error.  In May 2001, the Board determined that a 
March 1986 Board decision that denied service connection for 
a psychiatric disorder contained clear and unmistakable error 
(CUE).  The March 1986 Board decision was reversed and 
subsequent Board decisions also denying service connection 
for a psychiatric disorder were vacated.  Also in May 2001, 
the Board remanded the claim of entitlement to an effective 
date earlier than November 1991 for an award of service 
connection for a psychiatric disorder.  

A January 2002 rating decision assigned an earlier effective 
date of November 4, 1983, for the award of service connection 
and the 70 percent rating.  The RO advised the veteran that 
this awarded constituted a total grant of benefits sought on 
appeal, as the effective date went back to the date of 
original claim for service connection for a psychiatric 
disorder.  The veteran did not file a timely appeal with that 
decision, and the decision is final.  38 C.F.R. § 20.302 
(2002).

A May 2002 rating decision awarded TDIU effective from 
November 4, 1983.  In a statement received in June 2002, the 
veteran appealed the May 2002 rating decision as to the 
effective date assigned to TDIU.  He requested an effective 
date based on the date of his discharge from the Navy as he 
was unemployable since that time.  

In an October 2004 decision, the RO determined that the 
effective date assigned by the January 2002 rating decision 
was not clearly and unmistakably erroneous.  The veteran did 
not appeal that decision and it is final.  38 C.F.R. § 20.302 
(2006).  

Turning to the question of the appropriate effective date for 
TDIU, the Board notes that the veteran never filed a formal 
application for that benefit.  The earliest evidence in the 
record indicating a request by the veteran for a total rating 
is a November 1992 statement requesting an increase to 100 
percent.  Nevertheless, the RO assigned the 70 percent rating 
for his psychiatric disorder and accepted medical evidence in 
the record dated in 1997 noting a history of unemployment 
since 1985, and other evidence such as a December 1991 
medical report noting the veteran was totally disabled, to 
award TDIU benefits back to the same date as the award of 
service connection for the psychiatric disorder.  

Applying the law to the evidence, the earliest date 
assignable based on the date of claim for TDIU would be one 
year prior to November 1992.  Such date is well in excess of 
the November 4, 1983 date.  Here, the effective date assigned 
is based upon the date the claim for service connection for a 
psychiatric disorder was received, November 4, 1983.  A date 
for service connection for a psychiatric disorder earlier 
than November 4, 1983 was denied by the RO, to include a 
clear and unmistakable error challenge.    

The claim for a total rating was filed in November 1992.  The 
claim for TDIU as inferred from his psychiatric disorder 
claim can be no earlier than the date service connection for 
the psychiatric disorder was awarded.  Here, service 
connection was awarded for a psychiatric disorder on November 
4, 1983, and TDIU has been awarded from that date.  There is 
no legal basis with which the Board can find the veteran 
unemployable due to his psychiatric condition prior to the 
date service connection for that disorder was awarded.  

The only way an earlier effective date could be assigned is 
if a claim for TDIU was filed prior to November 4, 1983.  At 
that time, the veteran was service connected for a skin rash, 
evaluated as 10 percent disabling.  On the VA Form 21-526 
dated in February 1981, the veteran crossed out the portion 
of the form requesting information for veterans claiming to 
be totally disabled, indicating that he was not seeking such 
benefits.  The veteran did not meet the criteria for 
entitlement to TDIU prior to November 4, 1963 (see 38 C.F.R. 
§ 4.16), nor did the medical evidence of record suggest he 
was unemployable due to his skin condition.  In fact, on a 
February 1983 VA examination, the veteran stated that he quit 
his carpenter and construction jobs because of his left knee.  
Thus, a claim for TDIU was not filed, either formally or 
informally, at any time prior to November 4, 1983, and there 
is no legal basis for award of an earlier effective date.  


ORDER

Entitlement to an effective date prior to November 4, 1983 
for the award of TDIU is denied. 


REMAND

The Board finds that remand is necessary to comply with the 
duty to assist.  VA treatment records reference psychiatric 
treatment at the Halifax County Mental Health Clinic and the 
Riverstone Counseling Center.  These records should be 
obtained.

In addition, as the last VA examination was conducted in 
February 2003, more than 3 years ago, and VA treatment 
records note a wide range of Global Assessment of Functioning 
scores, the Board finds that an additional examination is 
necessary.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing VA mental health treatment records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, the appellant was provided with VCAA notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, on remand the RO should provide corrective 
notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if an 
increased rating is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should request the records from 
Halifax County Mental Health Clinic and the 
Riverstone Counseling Center since October 
2001, after securing the necessary release.

3.  The RO should obtain VA treatment 
records from the Durham VA medical 
facility dating since June 2005, the date 
of the last treatment report in the 
record.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his service 
connected paranoid schizophrenia.  The 
claims folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All findings should 
be reported in detail.  In addition, the 
examiner should provide a Global Assessment 
of Functioning score for the service-
connected psychiatric disorder.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


